Me. Justice MacLeaky,
after stating the foregoing facts, delivered the opinion of the court.
The district court set out in its judgment the following conclusions of law, to wit:
“ (a) That the question raised by the parties to this suit is limited to determining whether the expenses incurred by the plaintiff Arrieta in the verbal action instituted in the municipal court of Camuy, in December, 1902, by Serafina Curbelo de Diaz against said Arrieta, which case was decided on appeal without special imposition of costs, should be finally paid by Ignacio Corujo, who was at one time the guardian of Serafina Curbelo, and is now the defendant in this district court.
“ (b) Th'at the action of Curbelo against Arrieta having been decided without special imposition of costs, the expenses incurred by both litigants are to be paid by the one in whose name they were contracted, and it cannot be legally asserted that any one except the interested party himself is under the obligation of meeting the same.
“ (c) That if the defendant Corujo was not a party to the verbal proceeding instituted in the municipal court of Camuy, and no action whatever was directed against him, it is not proper to hold that he can in any wise be held liable for expenses which may have been incurred by any of the litigants by reason of the maintenance of their respective actions.
“ (d) That the fact that José Ignacio Corujo may have improperly received from Miguel Arrieta a certain sum of money as the guardian of Serafina Curbelo, which fact has made it necessary for the latter to bring suit against the said Miguel Arrieta before the municipal judge of Camuy, does not argue that the said Corujo must pay the expenses incurred by Arrieta by reason of the suit brought against him by Curbelo, either as costs or as compensation for damages, first, because Corujo was not a party to the suit and the same was decided without special imposition of costs; and, second, because the obligation to indemnify for losses and damages is always subsidiary and no proceeding had been instituted in the courts of justice to determine the liability of Corujo as guardian, especially when the latter has denied the genuineness of the document in which it appears that he received money from Arrieta in the name of Sera-fina Curbelo.”
*297In addition to the reasons given for this decision by the District Conrt of Arecibo, which reasons are approved, it is clear that the first ground on which the suit is predicated, namely, that Corujo did not pay the money to his guardian, the same cannot be considered as the basis of a claim for damages since there is nothing tending to show that the latter was the direct cause of the same; or, in other words, the damages were too remote to be based upon such cause, and that plaintiff:, Miss Curbelo, could very well have brought suit for the property, even if the money had been paid to her, and it is possible that she did bring suit with knowledge of the fact that the money had been paid, and in spite of such knowledge. The second ground on which the action is based, namely, that Mr. Corujo denied the signature at the bottom of the receipt, was fully explained by him in stating that he was unable to read the receipt on account of his advanced age, and that he could not recall the circumstances owing to the time which had elapsed since the day upon which it was issued. Both excuses are very reasonable, especially in the case of a man ninety-three years of age.
We fully approve the principles of law announced by the district court as controlling in this case, and are of the opinion that said court did not err in rendering the judgment entered on July 18, 1903.
We adjudge that we ought to affirm and do affirm the judgment from which the present appeal was prosecuted, with costs against the respondents.
Chief Justice Quiñones and Justices Hernández and Hi-gueras concurred.
Mr. Justice Sulzbacher did not sit at the hearing of this case.